COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-07-213-CR


ERIC STEVEN ROUTT                                              APPELLANT

                                             V.

THE STATE OF TEXAS                                                  STATE

                                         ------------

      FROM COUNTY CRIMINAL COURT NO. 2 OF DENTON COUNTY

                                         ------------

                         MEMORANDUM OPINION 1

                                         ------------

                                  I. Introduction

     Appellant Eric Steven Routt was convicted in cause number CR-2003-

06264-B of indecent exposure, a Class B misdemeanor. See T EX. P ENAL C ODE

A NN. § 21.08 (Vernon 2007). His sentence of 180 days in the Denton County




     1
         … See T EX. R. A PP. P. 47.4.
Jail and fine of $100 was probated to community supervision for twenty-four

months. His appeal of the conviction was affirmed by this court. 2

      On February 26, 2007, the State filed a motion to revoke Routt’s

probation, alleging that Routt had failed to “(C) Report to the Denton County

Community Supervision and Corrections Department on the 2nd day of Nov.,

2005, by 4:00 P.M., and before the 20th day of each month thereafter during

the period of this community supervision” and “(D) Pay to the Community

Supervision and Corrections Department of Denton County, Texas, a

supervision fee in the amount of $50.00 on or before the 20th day of each

month during the period of this Community Supervision.”      Additionally, the

State also alleged that Routt failed to

      (H) Pay the fine in the amount of $100 and court costs and fees in
      the amount of $303.00 to the Denton County Clerk, in installments
      of $25.00 per month, beginning on or before the 1st day of
      December, 2005 and a like payment on the same day of each
      month thereafter until paid.

      ....

      (10) Within 10 days submit to an evaluation for sexual deviancy
      through an agency approved by [his] Supervision Officer and
      provide written proof of completion to [his] Supervision Officer
      within 30 days; if treatment is deemed necessary, comply with the
      rules of the agency, and pay all costs incurred; continue in


      2
     … Routt v. State, No. 02-04-00304-CR, 2005 WL 1838850 (Tex.
App.—Fort Worth 2005, no pet.).

                                          2
      treatment until successfully completed as determined by [his]
      Supervision Officer.

On May 7, 2007, in its First Amended Motion to Revoke, the State also alleged

that Routt had failed to “(E) Permit the Supervision Officer to visit [him] at [his]

residence or elsewhere, and notify [his] supervision officer of any change of

address or employment within five days after such change.”

      Routt entered a plea of “true” to (D) and (H) and “not true” to (C), (E),

and (10). A contested hearing on June 6, 2007, resulted in a determination by

the trial court that Routt had violated terms (C), (D), (E), and (10) of his

community supervision.        The trial court sentenced him to 180 days’

confinement in the Denton County Jail. This appeal resulted.

                                 II. Anders Brief

      Routt’s counsel has filed an Anders brief, seeking to withdraw as counsel.

See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). In the brief,

counsel asserts that, in his professional opinion, an appeal would be frivolous

and presents a professional evaluation of the record explaining why no arguable

grounds for relief exist. See Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex.

Crim. App. 1991). Routt has been afforded an opportunity to file a pro se brief

on his behalf and has been provided with his counsel’s Anders brief and

notification by this court. No brief from Routt has been forthcoming.


                                         3
      This court must conduct an independent evaluation of the record to

determine if any arguable ground may be raised on Routt’s behalf. Id. at 511;

Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no

pet.). This court is then required to determine whether counsel is correct in

determining that the appeal is frivolous. If so, we may then grant the motion

to withdraw. See Penson v. Ohio, 488 U.S. 75, 83–84, 109 S. Ct. 346, 351

(1998); Stafford, 813 S.W.2d at 511; Mays, 904 S.W.2d at 923.

                            III. Standard of Review

      We review an order revoking community supervision under an abuse of

discretion standard. Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App.

1984); Jackson v. State, 645 S.W.2d 303, 305 (Tex. Crim. App. 1983). In a

revocation proceeding, the State must prove by a preponderance of the

evidence that the defendant violated the terms and conditions of community

supervision. Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993).

The trial court is the sole judge of the credibility of the witnesses and the

weight to be given their testimony, and we review the evidence in the light

most favorable to the trial court’s ruling. Cardona, 665 S.W.2d at 493. If the

State fails to meet its burden of proof, the trial court abuses its discretion in

revoking the community supervision. Id. at 493–94.




                                       4
                                 IV. Discussion

      Our review of the record reveals no jurisdictional defects. The indictment

conferred jurisdiction on the trial court and provided Routt with sufficient notice

of the charges against him. See T EX. C ONST. art. V, § 12(b); T EX. C ODE C RIM.

P ROC. A NN. art. 4.05 (Vernon 2005); Duron v. State, 956 S.W.2d 547, 550–51

(Tex. Crim. App. 1997). The motion to revoke Routt’s community supervision

provided Routt with sufficient notice. See T EX. C ONST. art. V, § 12; Duron, 956
S.W.2d at 550–51.

      Routt was represented by counsel at the hearing concerning his original

plea of guilty to the charge and at the hearing involving revocation of his

community supervision.     There is no evidence in the record indicating that

Routt’s counsel did not provide constitutionally required effective assistance of

counsel. See Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052,

2064 (1984). Further, the sentence imposed was within the range provided by

law for the underlying offense. See T EX. P ENAL C ODE A NN. § 21.08 (indecent

exposure is a Class B misdemeanor); id. § 12.22(2) (“An individual adjudged

guilty of a Class B misdemeanor shall be punished by confinement in jail for a

term not to exceed 180 days.”). Additionally, Routt’s sentence did not exceed

the terms of community supervision previously ordered.




                                        5
         The testimonial evidence adduced at the hearing through Indira Polanco,

one of Routt’s probation officers; through Don Christian, an assistant director

with Denton County Adult Probation; and through Routt himself demonstrated

that Routt had failed to submit to any evaluation for sexual deviancy, had failed

to report to the Denton County Community Supervision office in November

2006 and February 2007, had not timely paid fines and court costs (Routt only

paid after the Motion to Revoke had been filed), and had never, even during the

contested case hearing, revealed his home address as required. 3 The evidence

presented was legally sufficient for the State to meet the required burden of

proof.




         3
        … At the conclusion of the hearing, the trial court noted that it was
particularly offended by Routt’s failure to report on several occasions and by his
failure to comply with the sexual deviancy evaluation.

                                        6
                                V. Conclusion

      Because our independent review of the record reveals no reversible error,

we agree with the determination of Routt’s counsel that this appeal is frivolous.

Accordingly, we grant counsel’s motion to withdraw and we affirm the trial

court’s judgment.

                                           PER CURIAM


PANEL F:     MCCOY, HOLMAN, and GARDNER, JJ.


DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: July 31, 2008




                                       7